                Case 2:21-cr-00063-RSM Document 38 Filed 09/10/21 Page 1 of 3




 1                                                              The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
10     UNITED STATES OF AMERICA,                              NO. CR21-063 RSM
11                                Plaintiff,
12                           v.
                                                              PROTECTIVE ORDER
13
       CESAR YSMAEL CLEMENTE III,                             RESTRAINING CERTAIN
14                                                            FORFEITABLE PROPERTY
15
                                  Defendant.
16
17
             THIS MATTER comes before the Court on the United States’ Motion for Entry of
18
     a Protective Order Restraining Certain Forfeitable Property (“Motion”), of the following
19
     property:
20
            1. One Desert Eagle 50 caliber Magnum Research pistol, bearing serial number
21
                 DK0002091, and associated ammunition (“Subject Property 1”);
22
            2. Five black pistols, no serial numbers, no model numbers (“Subject Property 2”);
23
            3. Two loaded .45 caliber magazines (“Subject Property 3”);
24
            4. One Heckler & Koch HK45 .45 caliber pistol, bearing serial number 29006945
25
                 (“Subject Property 4”);
26
            5. One .45 caliber magazine and associated ammunition (“Subject Property 5”);
27
28

      Protective Order to Restrain Forfeitable Property - 1                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET. SUITE 5220
      United States v. Clemente, CR21-063-RSM                                SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                 Case 2:21-cr-00063-RSM Document 38 Filed 09/10/21 Page 2 of 3




 1         6. One North American Arms .22 caliber Revolver bearing serial number
 2               BW06958 (“Subject Property 6”);
 3         7. Four rounds of .22 caliber ammunition (“Subject Property 7”);
 4         8. Two black rifles, no serial numbers, no model numbers (“Subject Property 8”);
 5               and
 6         9. Six boxes of .45 caliber ammunition (“Subject Property 9”);
 7          The Court, having reviewed the papers and pleadings filed in this matter, including
 8 the United States’ Motion and supporting Declaration of Federal Bureau of Investigation
 9 (“FBI”) Special Agent (“SA”) Shawna McCann, hereby FINDS entry of a protective
10 order restraining the above-identified property (hereafter, the “Subject Property”) is
11 appropriate because:
12          •     The United States gave notice of its intent to pursue forfeiture in the
13                Indictment and specifically identified Subject Property 1 for forfeiture (Dkt.
14                No. 17);
15          •     The United States also gave notice of its intent to pursue forfeiture in a
16                Forfeiture Bill of Particulars (Dkt. No. 34) and Amended Forfeiture Bill of
17                Particulars (Dkt. No. 35), and specifically identified Subject Property 2-9;
18          •     Based on the facts set forth in SA McCann’s Declaration, there is probable
19                cause to believe the Subject Property is subject to forfeiture in this case; and
20          •     To ensure the Subject Property remains available for forfeiture, its continued
21                restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.
22          NOW, THEREFORE, THE COURT ORDERS:
23          1.         The United States’ request for a protective order restraining the Subject
24 Property pending the conclusion of this case is GRANTED; and
25 //
26 //
27 //
28 //

     Protective Order to Restrain Forfeitable Property - 2                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
     United States v. Clemente, CR21-063-RSM                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                  Case 2:21-cr-00063-RSM Document 38 Filed 09/10/21 Page 3 of 3




 1           2.       The Subject Property shall remain in the custody of the United States,
 2 and/or its authorized agents or representatives, pending the conclusion of criminal
 3 forfeiture proceedings and/or further order of this Court.
 4
 5           IT IS SO ORDERED.
 6
 7           DATED this 10th day of September, 2021.
 8
 9
10                                                            A
                                                              RICARDO S. MARTINEZ
11                                                            CHIEF UNITED STATES DISTRICT JUDGE
12
13 Presented by:
14
15   s/Krista K. Bush
16   KRISTA K. BUSH
     Assistant United States Attorney
17   700 Stewart Street, Suite 5220
18   Seattle, WA 98101-1271
     Telephone: (206) 553-2242
19   E-mail: krista.bush@usdoj.gov
20
21
22
23
24
25
26
27
28

      Protective Order to Restrain Forfeitable Property - 3                     UNITED STATES ATTORNEY
                                                                               700 STEWART STREET. SUITE 5220
      United States v. Clemente, CR21-063-RSM                                    SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
